AO 72A
(Rev. 8/82)

 

In the United States District Court
. for the Southern District of Geocgia ,
Brunswick Division

ROBERT CASTLEBERRY,
Plaintiff,

v. CV 2:16-00128

CAMDEN COUNTY,

 

Defendant.
M

Plaintiff filed this action seeking damages pursuant to the
Americans with Disabilities Act, as amended by the Americans with
Disabilities Amendments Act of 2008 (“ADA”), and the Family and
Medical Leave Act (“FMLA”). Dkt. No. l at l. Before the Court
are Defendant’s Motion for Summary Judgment, dkt. no. 33, and
Plaintiff’S Motion for Partial Summary Judgment as to Liability,
dkt. no. 35. These motions have been fully briefed and are ripe
for review. For the reasons stated below, Defendant’s Motion is
DENIED, and Plaintiff’s Motion is DENIED.

- BACKGROUND

I§ Plaintiff's Role at Camden County 4-H

The Camden County 4-H Extension Office provides services to
youths aged 9-19, including hands-on learning programs, summer

camps, classroom presentations, and community service activities.

 

AO 72A
(Rev. 8/82)

 

Dkt. No. 35-3 L 1. As part of Plaintiff’s certification training
to work for 4-H, Plaintiff described 4-H as a “youth outreach
program.” Dkt. No. 33~3 at 67. Plaintiff started working for the
Camden County 4-H Extension Office in June 2013. Dkt. No. 35-3
L 2. He was terminated on January 29, 2015. ld; I 3. Throughout
his employment with Camden County (“the County”), Plaintiff’s
immediate supervisor was Amber Bishop, who was the 4-H County
Extension Coordinator. l§; I 6.

In the 4-H office, Plaintiff worked as a “4-H Program
Associate.” l§; I 4. Plaintiff agreed that his role was to work
“with [the] county extension agent in planning, developing, and
conducting one of several county sponsored programs and perform[]
duties necessary to assist the county extension agent in the day-
to-day conduct programs.” \Dkt. No. 33-2 at 97.

In this role, Plaintiff had a number of duties. When becoming
certified to act as a 4-H Associate, Plaintiff listed some of his
major duties as conducting “in-school and after school club
meetings,” assisting in “developing, preparing, and organizing 4-
H materials for club meetings,” and “provid[ing] leadership and
assistance to 4-H special interest clubs, judging activities,
project comp., awards, etc.” Dkt. No. 33-3 at 68. In addition,
the position description of a 4-H Program Associate, which was
created by the County in June 2012, includes the “Essential Duties

and Responsibilities” of: “[i]ncorporat[ing] the results of

2

 

Ao 72A
(Rev.s/sz)

 

program evaluations and feedback in planning future programs and
techniques used in implementing programs,” id; at 61; “[m]ak[ing]
reports to appropriate clientele and public officials vthrough
media, personal contacts, and/or group meetings to provide
information on progress of 4-H programs and coordinat[ing]
reporting with other county staff members,” i§;; “[c]ooperat[ing]
with other staff in preparing joint reports,” id;; “show[ing]
enthusiasm for job and project[ing] a positive attitude during
Extension programs,” i§; at 62; “[e]xpress[ing] thoughts clearly
and concisely through written and verbal communication,” id;; and
“[e]xpressing team spirit and cooperation - by regularly
participating in staff conferences (using them for planning and
evaluation of joint activities) and sharing ideas among all Co-
workers, leaders, district staff, and specialists.” ld; Notably,
when Plaintiff listed his major duties, he used language identical
to the position description. ld; at 61, 68.

Most of the above-listed duties required verbal
communication. Verbal communications were, in other words,
necessary for Plaintiff’s job. Plaintiff recognized that the
“elimination of verbal conversation was, of course, not possible.”
Dkt. No. 35-7 I 32. But Plaintiff preferred “office communications
[to] be predominantly over email with verbal communications when
necessary.” lg; Furthermore, Plaintiff recognized that there

were certain skills or abilities that were necessary for his job,

3

 

AO 72A
(Rev. 8/82)

 

such as: establishing and maintaining effective working
relationships with employees, other agencies and the public; and

following written and verbal instruction. Dkt. No. 33-2 at 82.

II. Plaintiff's Performance Evaluations

On November 18, 2013, Plaintiff met with Bishop and the then
4-H District Extension Director for a performance review. Dkt.
No. 35-17 at l. The review evaluated Plaintiff's work performance
from June l, 2013 to October 31, 2013, the first five months
Plaintiff worked for the County. ld; In the review, Plaintiff
was rated in 27 categories of tasks or responsibilities. Dkt. No.
35-17 at 1-4. On a scale of l to 5, Plaintiff received two “2”s,
which represented that he met “expectations in some areas but
lack[ed] consistency.” ld; The 25 were received in the
categories: “Show enthusiasm for job and project a positive
attitude”; and “Express team spirit and cooperation by regularly
participating in staff conferences and sharing ideas among all co-
workers, leaders, district staff, and specialists.” lg; at 4.
Comments on the former category stated that Plaintiff “struggle[d]
with communications” in office meetings; similarly, the comments
on the latter stated that he needed to “[i]mprove participation in
office meetings.” ld;_ The category fof “[p]lan ahead and

coordinate with staff members for programs” also stated he needed

“to do a better job with communication,” Id. at 3. The review

 

AO 72A
(Rev. 8/82)

 

contained a section detailing “Major Goals for Coming Year,” and
the only goal listed was “[t]o communicate better with staff.”
ld; at 5. Bishop also noted that Plaintiff was “eager to do his
best in club meetings, still learning his job, still concerned
about job satisfaction and maintaining a positive attitude.” l§;
Nevertheless, the District Extension Director noted that “[Bishop]
will be giving you more responsibility in the coming days.A We
feel certain you have the ability and skills to be an asset to
[Bishop] and the program.” ;d; at 1.

Plaintiff had another performance evaluation a year later for
the time period of November l, 2013 to October 31, 2014.1 Dkt.
No. 35-18. Plaintiff received four 2s and twenty-three 3s, which
stood for “meets expectations.” ld; Along with these ratings
were several notations giving Plaintiff feedback. Regarding
negative feedback: Plaintiff was told he had “been given
[reminders] about making sure [he could] hear the phone and
doorbell to assist clients”; he had been given reminders “about
not working outside of office hours without need or permission”;
he was told to remember to ask questions when planning and

coordinating with staff members for programs; he struggled to work

 

1 Unlike the first performance evaluation, Plaintiff never had a
meeting to review this evaluation, nor was he given the evaluation.
Dkt. No. 35-6 at 21-22. Bishop planned to review the evaluation
with Plaintiff in January 2015, but the evaluation never occurred
because Plaintiff was placed on administrative leave and then
fired. ld;

 

A072A
(R£v.s/sz)

 

with adults and had a ‘Tp]ast issue with attitude toward and
sharing at staff meetings”; and he was “working to improve his
focus in the office setting.” Vld; at 2-5. Under the category
“[e]xpress thoughts clearly and concisely through written and
verbal communication,” Bishop rated Plaintiff as a 2 and noted
“[e]merging medical reasons,related to verbal communication,” but
that this category was “still necessary.” ;d; at 4; dkt. no. 31

at 99.

III. Plaintiff's Struggles at Camden County 4-H
During her deposition, Bishop testified that Plaintiff was
unable to establish and maintain effective work relationships with

employees and that he struggled with effective verbal

communication. Dkt. No. 31 at 57. More particularly, she
testified that “[h]e struggled with oral [ ] comprehension and
expression.” Id. These struggles manifested themselves during

office meetings and in Plaintiff becoming visually and audibly
upset with his coworkers. ld;_ at 42. In office meetings,
Plaintiff would sometimes, but not all the time, exhibit withdrawn
behavior and would be “not interested in participating.” ld; at
45. When Bishop had one-on-one meetings with Plaintiff, he did
not seem interested at times. ld; at 46. Bishop testified that
she felt that he did not feel comfortable communicating with her.

Id. at 46.

 

A072A
(Rev.s/sz)

 

At some point prior to Plaintiff's termination, Bishop
compiled into a document: meeting notes she had taken; emails
between her and Plaintiff; and notes created by coworkers. Dkt.

No. 31-1 at 42-75. Bishop created this document to send to her

~ district director, Cathy Baldwin, in order to receive advice on

how to proceed with the issues between Plaintiff and the rest of
the office staff. Dkt. No. 31 at 62, 63. Bishop “felt like
[Baldwin] needed a full account of what had happened.” 1§; at 63.
This information was part of the information that the County used
when determining whether to fire Plaintiff. ld; at 110-11. Other
than this document, several emails asking for a status update, and
expressing her concern to her superiors that Plaintiff could not
be her associate if he was unable to work in the office, Bishop
had no role in the decision to fire Plaintiff. ;d;

In the document Bishop created, the earliest entry`
chronologically was several notes, also taken 'by Bishop,
describing what Kathy Strickland, the office/extension secretary,
and Jessica Warren, an agricultural and natural resource agent,
had told her regarding Plaintiff. Dkt. No. 31-1 at 74. These
notes were taken as part of a memo that Bishop prepared for a
meeting on May 30, 2014, between Bishop and Joann Milam, 4-H
district director, dkt. no. 31 at 35, and Tina Dasha, a human
resources employee of the County, dkt. no. 31-1 at 74. Bishop

stated in the memo that Warren told her that she “had some major

 

AO 72A
(Rev. 8/82)

 

concerns about [Plaintiff] and really wanted to share them with
[Bishop].” ld; Warren was concerned because she thought that
Plaintiff was “antisocial” and “unstable,” and had “trouble with
confrontation” and “an unpredictable temper.” §d; Bishop noted
that both Strickland and Warren felt like he talked back to them
and that he acted like “he is the boss.” §d; 'Warren also felt
that Plaintiff might be “potentially dangerous,” and that she was
“concerned about our safety, and retaliation.” ld; Bishop noted
that her own “major issue with [Plaintiff] is that he seems to be
defiant with me. That [was] getting to be too much.” ;d;

The concerns of Bishop, Strickland, and Warren led to a
meeting on June 3, 2014, with Bishop, Dasha, and Plaintiff; ld;
As part of this meeting, Bishop filled out a “Performance
Correction Notice” documenting instances in which Plaintiff had
either violated a policy or procedure or committed a behavioral
infraction. Dkt. No. 33-3 at 104-116. This meeting led Plaintiff
to contact Joann Milam, the Southeast District Director, and Kathy
Baldwin, the Southeast District 4-H n Program Development
Coordinator, to file a list of employee grievances against Bishop.
Dkt. No. 31-1 at 75. Documentation in the record indicates that
on August 12, 2014, “these supervisors came to the Camden County
Extension Office and met with [Plaintiff, Bishop, and Warren]

individually and then with [Plaintiff and Bishop] and [Plaintiff

 

AO 72A
(Rev. 8/82)

 

and Warren]. After this date, things seemed to flow ok until
November.”2 ;g;

In November, tensions in the office became much worse. Bishop
noted that on November 13, 2014, she perceived that Plaintiff acted
very unprofessionally and disinterested in an office meeting, and
he said he had nothing to share. ;d; at 42. On November 17, 2014,
he sent an email to the office stating that he would “begin listing
what I have accomplished” via email so that “office meetings can
focus only on things that concern the entire office reducing their
overall time.” l§; This email prompted Bishop to have a meeting
with Dasha and Plaintiff. ld; Bishop’s notes regarding' the
meeting state that Plaintiff “did not take our meeting well,”
getting “very upset (crying).” lg; Bishop noted that Plaintiff
told her that he felt like he was “being singled out and
scrutinized and disrespected,” that Bishop only “point[ed] out
things he does wrong,” and that Bishop never accepted his ideas.
ld; Bishop and Dasha also suggested that Plaintiff seek
counseling. ld; Lastly, they told Plaintiff that his talking
under his breath “is perceived as being hostile,” so they suggested

that he write in a journal or go for a walk instead. Id. Bishop

 

2 The record is unclear who penned this statement. The statement
is included in the compilation of documents referenced earlier
that Bishop testified to compiling. `

9

 

AO 72A
(Rev. 8/82)

 

noted that Plaintiff responded “that he would feel like we would
scrutinize him for doing that.” ld;

On November 25, 2014, Strickland wrote a n@mo for Bishop
detailing concerns about Plaintiff. ld; Bishop asked Warren,
Strickland, and Sarah Newby, who also worked in the office, to
write down their concerns after they “continued to come to [Bishop]
expressing their concerns about [Plaintiff].” ;d; Strickland
stated there had. been “a couple of issues in -the past” with

Plaintiff “getting upset about noise in the office (actually normal

work atmosphere), and little things that really seemed to upset

him.” ;d; In one office meeting, Plaintiff “was obviously having
a really rough day and when I asked him to participate in our
office discussion, he seemed to get very mad and left the meeting
when finished, obviously very upset.” ld; She noted that “several
times when he would get upset about something” he would “go down
the hall, muttering to himself obviously about the situation.”
ld; Strickland alleged that Plaintiff had “issues with most all
the coworkers” and “seem[ed] to try to find things to retaliate
(blaming others about things, calling out sick, not having much to
say) when he gets corrected.” ld; at 43. Strickland stated she
was “a bit nervous about his anger management l . . he seems to
get highly agitated and makes me very uncomfortable when he gets
that way.” ;d; She “fear[ed] that one day he may get too upset

and retaliate, putting us all in danger.” Id.

10

 

AO 72A
(Rev. 8/82)

 

Newby’s memo to Bishop stated that “[Plaintiff] doesn't seem
to handle criticism very well . . . respond[ing] to critiques on
his professional behavior by blaming others.” ld; Newby noted
that she thought he “1ack[ed] the ability to process his emotions
in a socially acceptable manner because he struggles with
communicating and/or is unwilling to share what he's feeling.”
Id.- She “observed him muttering under his breath after

[Strickland] ha[d] asked simple requests of him.” Id.

IV. Plaintiff's Accommodations Communications

Some time prior to December 18, 2015, Plaintiff asked Bishop
to allow him to move to the back office. The back office was a
back room that was separated from the rest of the offices. Dkt.
No. 35-25. Then on December 17, 2014, Plaintiff told Tina Dasha,_
an HR official with Camden County, that he had been preliminarily
diagnosed with Asperger’s “and that they were going through the
testing to . . . give it an official.” Dkt. No. 35-3 L 80. The
next day, December 18, 2014, Bishop denied Plaintiff's request to
move to the back office for numerous reasons. ld; I 81. These
reasons were that it did not have a desk, did not have an updated
phone system, was full of storage containers, had the server in
it, had bugs, lizards, spiders, stains and dirt on the floor, and
had weeds growing through the window. Dkt. No. 43-1 I 23.

On December 31, 2014, Plaintiff emailed Dasha in order to

apply for intermittent leave under the Family and Medical Leave

.L.L

 

AO 72A
(Rev. 8/82)

 

Act (“FMLA”). Dkt. No. 35-15. As part of the paperwork, Lynn
Roth, a Licensed Professional Counselor at LightHorse, noted that
he was diagnosed with attention-deficit/hyperactivity disorder and
inattentive social anxiety disorder. ld; at 4. In the “additional
information” section, Roth noted that “[Plaintiff] has poor coping
skills, is easily frustrated and has limited ability to navigate
social interactions successfully,” and that Plaintiff “would
benefit from more tolerance of his social deficits, more positive
reinforcement and advance notice of ‘coaching’ sessions to help
patient prepare himself when constructive criticism is necessary.”
ld; at 5. Finally, the therapist noted that Plaintiff reported
“that he ha[d] requested and ha[d] not been allowed to work in an
isolated area, opt out of social events or wear noise cancelling
head phones.” ld;

That same day, the County approved the FMLA request,
permitting Plaintiff to attend a 30-minute counseling session once
a week and an additional therapy session once a month. ld; at 2.
In the email message attaching the approval paperwork, Dasha asked
Plaintiff whether she should “discuss the ‘accommodations'
mentioned on the form by the physician with [Bishop]?” §d; at 1.’
Plaintiff replied to that email stating that he “would prefer” to
tdiscuss the accommodations with you[, Dasha,] first.” ;d;

On January 7, 2015, Bishop emailed Plaintiff to set up a

meeting with him later that day. Dkt. No. 35-26 at 13. Bishop

12

 

10 72A
Rev. 8/82)

 

also let Plaintiff know that she had met with Dasha and discussed
“some of the medical reasons you need accommodations in the
office,” and that “[s]ome may be possible, [but] some are not.”
l§; Bishop also stated that Plaintiff could talk to Bishop “about
anything you shared with [Dasha].” ld; She also gave Plaintiff
a list of five questions that she told Plaintiff she planned to
ask him at the meeting. ld; The questions were:

0 Explain to me a program or activity where I did not give you

enough direction or instruction?
0 How do you handle the noise levels on the bus with children

or at Rock Eagle assemblies?

0 Have you had similar issues with interacting with adult co-

workers in the past? If So, how have you handled them?

0 Do you like this job?

0 Do you want this job?
ld; Plaintiff replied with a request to reschedule the meeting to
the next day because he was “not feeling comfortable at the moment
discussing these questions.” §g;_ at 16. Bishop immediately
responded “yes” and asked that Plaintiff set the time, ld; Around
ten minutes later, Plaintiff emailed Bishop saying that he was not

feeling well and that he scheduled an appointment with his

therapist for later that day “to get some guidance.” Id. at 14.

13'

 

D 72A
Lev. 8/82)

 

No meeting occurred the next day, January 8, 2015, but
Plaintiff did email Bishop responding to her questions. ;d; at
23-24. Later that day, Plaintiff forwarded to Dasha a letter from
a psychotherapist at LightHorse, Allison Fender. ;d; at 25-26.
The letter stated that Plaintiff had “given LightHorse Healthcare
permission to communicate with you to validate his need for
treatment, as well as recommendations for possible measures that
can be taken to facilitate better working relations and
performance” for Plaintiff. §£b_ at 26. After stating that
Plaintiff suffers fronl “a physical medical condition” causing
extreme sensitivity to sound and that he has also been “diagnosed
with biopsychosocial issues that cause him to have some
difficulties in social and interpersonal situations,” the letter
presented “a list of [thirteen] possible options that may be
helpful to all parties concerned.” ;d; The thirteen requests

were for Plaintiff to:
0 Wear noise canceling headphones to create a quiet
atmosphere
0 Relocate to an area away from distractions and sounds
0 No “surprise” meetings, write-ups, or “coaching sessions”
0 Advance notice of topics to be discussed in meetings and

“coaching sessions”

14

 

»O 72A
Kev. 8/82)

 

¢ Communications via e-mail predominantly with verbal
communication when needed

0 All verbal communication provided [sic] written as well

¢ Periodic rest breaks away from workstation to clear mind

¢ Allow an advocate to be in attendance for performance
reviews/disciplinary meetings

0 Provide a written response in lieu of verbal @ [sic] office
meetings

0 Socialization and social functions optional unless
necessary for job

0 No criticism or write-ups unless in clear violation of
policy

0 Explain logic behind rules to allow better understanding

0 Provide examples of rules as well for better understanding

The next morning, January 9, 2015, Dasha emailed Plaintiff
stating that “we absolutely want to work with you,” id; at 29
(emphasis in original), but that Dasha’s manager was requiring
Plaintiff to “see a licensed clinical physician, clinical
psycholggist, or psychiatrist.” Id. (emphasis in original), The
reason being that the diagnosis in the letter from LightHorse was
from a “counselor” and thus the County needed a “licensed medical

professional to do your diagnosis, recommendations, and FMLA

15

 

.O 72A
lev. 8/82)

 

paperwork.” ld; (emphasis in original). Plaintiff disagreed with
the need for the County’s request. ;d; at 27-29.

On January 12, 2015, the County renewed their request that
Plaintiff see a psychologist. l§; at 30. This time the County
stated that they had an unaffiliated psychologist, Dr. Ellinor
Burke, available to perform a diagnosis and that it would be billed
to the County. l ;d; Plaintiff still maintained that what he
provided from his licensed therapist was sufficient. l§;

The next day, January 13, 2015, Dasha emailed Plaintiff to
“give [him] an update on [his] requested accommodations.” ld; at
31. She also informed Plaintiff that the County placed Plaintiff
on paid administrative leave and renewed its request that Plaintiff
meet with Dr. Burke, “so that we can work in [sic] getting an
appropriate plan in place . . . to achieve the ultimate goal of
working together to get the best resolution.” 1§; Later that
day, Katie Howard, the Director of Human Resources for Camden
County, informed Plaintiff that “at this time, administrative
leave is the only option.” §d; at 33. She clarified in a later
email that because Plaintiff had “previously indicated” that the
“requested accommodations” were necessary “to do [his] job,” and
that the County “could not meet your list of requirements,” the
County put him on administrative leave “so that [he could] be
accommodated and [the County could] further obtain clarification

via the second evaluation.” Id. at 32.

16

 

\O 72A
{ev. 8/82)

 

On January 20, 2015, the County, via an email from Howard,
renewed its demand that Plaintiff see Dr. Burke. §g; at 36.
Howard noted that this was Plaintiff's “final opportunity to
‘comply.” ld;_ The next week, on January 27, 2015, Plaintiff heeded
this warning and went to see Dr. Burke. ;d; at 37. Dr. Burke’s
evaluation diagnosed Plaintiff with “Asberger’s [sic] Disorder.”'
Dkt. No. 35-9 at 2. The evaluation also noted that Plaintiff
“requested some accommodations in the workplace. He would like to
work in a nmre isolated setting or from home. This would be
beneficial in dealing [sic] both his sensitivity to noise and his
social anxiety related to Asberger’s [sic].” ;d;

Prior to seeing Dr. Burke, Plaintiff obtained a letter, dated
January 26, 2015, from his therapist at LightHorse, Allison Fender.
Dkt. No. 35-26 at 38. The letter stated: that Plaintiff was being
treated for “1ow mood, anxiety and recent conflicts at his place
of employment,” id;; that he had a “1ack of desire to socialize
and interact verbally in the workplace,” id;; and that he would
like to work from home in order to “eliminate the potential for
interpersonal conflict in the office environment” and minimize
distractions. l£&_ The letter also noted that he had been
diagnosed with Autism Spectrum Disorder “without intellectual or
language impairment.” ;d; The letter then quoted Dr. Fairall’s
report, which recommended that Plaintiff “be given the opportunity _

to work from home for a period of time to demonstrate his ongoing

17

 

0 72A
lev. 8/82)

 

ability to fulfill his job.” ld; Both the Dr. Burke evaluation
and the Fender letter were sent to the County on January 21, 2015.
Dkt. No. 35-13 at 1.

On January 29, 2015, Howard sent Plaintiff a “final response”
email notifying him that he had been terminated. Dkt. No. 35-26
at 42. The letter reasoned that because Dr. Burke and Fender
“detailed the need to ‘work from home’ and have limited interaction
with others” and because “constant interaction with others (staff
and students)” are essential functions of Plaintiff's job, then
the County had no choice but to fire him. ld; ~In other words,
the County reasoned that it could not provide the accommodations
of working from home and limiting “interaction with others” because
such accommodations would prevent Plaintiff from performing some
of the essential functions of his job. §§;3 In making the decision
to fire Plaintiff, Defendant reviewed Plaintiff's requested
accommodations “in regards to limited interactions and work from

home . . . as well as the job description to clarify the essential

vfunctions of the job.” Dkt. No. 30 at 101. Those involved in

this decision for the County were Howard, Bishop, Howard*s boss
Steve Howard, a County attorney John Myers, and another County

attorney Doug Duerr. Id. The ultimate decision, however, of

 

3 Plaintiff responded with an email, the contents of which are not
relevant to this case. Dkt. No. 33-3 at 149.

18

 

o 72A
zev.s/sz)

 

whether to terminate Plaintiff was made by Katie Howard and Doug
Duerr. ;d; at 101-02.

Notably, at some point between Plaintiff's termination and
the January 7 and 8 email exchange between Plaintiff and Bishop,
Bishop emailed someone with the County that she felt “that we have
reached a point of no return. This is becoming impossible. Having
a person that is supposed to be my assistant and work side by side
with me for the 4-H program. and is refusing to have verbal
conversation with me.” Dkt. No. 31-1 at 47. That note was included

in Bishop’s compilation that she prepared for Baldwin,

V. Plaintiff's Antism Diagnoses and Symptoms

On November 7, 2014, Plaintiff first went to LightHorse
Healthcare to seek psychiatric help. Dkt. No. 35-15 at 4.
LightHorse is a community mental health center. Dkt. No. 35-8
I_€. On December 31, 2014, a Licensed Professional Counselor,
Lynn Roth, with LightHorse filled out Plaintiff's FMLA leave
request form. Dkt. No. 35-15 at 3. The form noted that Plaintiff
had been diagnosed as having “Attention-Deficit/Hyperactivity
Disorder” and “Inattentive type Social Anxiety Disorder.” ld; at
4. The form had a list of symptoms stating that Plaintiff “fe[lt]
depressed; [was] anxious and avoidant in social situations; [had]
racing thoughts; [was] irritable when Stressed; [was] easily

angered but [with] no outbursts; [was] easily distracted; [had]

19

 

072A
:ev.s/sz)

 

difficulty finishing tasks; [had] worries about social
interactions; [and was] highly sensitive to noise levels.” ;d;
On December 17, 2014, Plaintiff told Dasha that he had been
preliminarily diagnosed with Asperger’s “and that they were going
through the testing to . . . give it an official.” Dkt. No. 35-3
1 80. On January 15 and 22, 2015, Dr. Laurie Fairall conducted a
series of psychological tests on Plaintiff. Dkt. No. 35-8 1 9.
Dr. Fairall was the Director of Psychological Services at
LightHorse. Dkt. No. 35-8 I 7. She also had a Doctorate in
Psychology as well as Masters degrees in Counseling and Clinical
Psychology. Dkt. No. 35-8 I 3. The tests led Dr. Fairall to
diagnose Plaintiff with “Autism Spectrum Disorder (ASD) ’and
recurrent, moderate Major Depressive Disorder.” ld;'II 9, 10.
ASD includes people with a “wide range-or ‘spectrum’-of mental
impairments,” such as “difficulty communicating or interacting
with others, repetitive behaviors, and limited interests or
activities.” Dkt. No. 35-3 I 10. The spectrum ranges from severe
to mild cases; Plaintiff “was on the mildest end of the spectrum,”
showing no signs of intellectual or language impairment. Dkt. No.
35-8. IL 12, 13. Prior to “recent changes in the Diagnostic and
Statistical Manual of Mental Disorders, [Plaintiff's] condition
would have been classified as ‘Asperger’s Syndrome.’” §d; I 13.
Soon after Dr. Fairall’s diagnosis, Dr. Burke diagnosed Plaintiff

with “Asberger’s [sic] Disorder.” Dkt. No. 35-9 at 2.

20

 

) 72A
\ev. 8/82)

 

Dr. Fairall concluded that without treatment or accommodation
Plaintifffs “ASD substantially limited him in areas including, but
not limited to: social interaction, communication, concentration,
hearing, and working.” ;Q; T 16. Dr. Fairall particularly focused
on how Plaintiff's ASD made it difficult for him to communicate
verbally and made him extremely sensitive to sound. ld; I 14.
Regarding communication, Plaintiff understood words literally and
consequently struggled understanding idioms, jokes, and sarcasm..
ld; Along this line, Plaintiff struggled tx) talk with others¢
because he would “not know[ ] how to say things in a way that would
convey the meaning he intended.” ld; In addition, Plaintiff was
extremely sensitive to noise, such that small sounds “were almost
‘painful’ to his ears,” and background noises were much; more
distracting than they are for other people. ld; I 15. For
instance, if Plaintiff goes to the store “for a period of time” he
needs ear plugs because “there’s so many sounds” like “the_carts,
the wheels, the opening and closing of the freezer doors, people
talking, people whistling, [and] babies crying.” Dkt. No. 33-2 at
42. If he forgets his earplugs, then the noises will become too
much for him to handle causing him to stop shopping and leave.
ld; at 43.»

Finally, sometimes Plaintiff “shuts down because there is too
much happening." Dkt. No. 33-2 at 13. When this occurs, Plaintiff

stops responding to people and “just kind of sit[s] there with

21

 

m)72A
mmsmm

 

[his] head down.” ld; These instances occur due to a combination
of both emotions and too much input from his surroundings. ld; at
13-14. While instances of Plaintiff shutting down are brare,
Plaintiff did “shut down” at least twice while working for
Defendant. ld; at 46. These two times both occurred during a
meeting in which Plaintiff was being disciplined by Bishop. ld;
at 444 Plaintiff elaborated that not only noises cause him
difficulty when communicating but also emotions: “Emotions are a
big part of what l suffer with.” 1§; at 47. Some of these
sessions, Plaintiff felt like he was “being picked on and bullied,”
which could “become[ ] too much to handle emotionally” and cause
him to “shut down.” lg;

Plaintiff filed this action to recover damages and other-
compensation, which he claims are owed to him under the ADA and
FMLA. Dkt. No. l at 1.

LEGAL STANDARD

Summary judgment is required where “the movant shows that
there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). A fact is “material” if it “might affect the outcome of
the suit under the governing law.” FindWhat Inv’r Grp. v.
FindWhat.com, 658 F.3d 1282, 1307 (1lth Cir. 2011) (quoting

Anderson v. Liberty¢Lobby, Inc., 477 U.S. 242, 248 (1986)).. A

 

dispute is “genuine” if the “evidence is such that a reasonable

22

 

n)72A
Rev.s/sz)

 

jury could return a verdict for the nonmoving party.” Id. In
making this determination, the court is to view all of the evidence
in the light most favorable to the nonmoving party and draw all

reasonable inferences in that party’s favor. Johnson v. Booker T.

 

 

Washington Broad. Serv., Inc., 234 F.3d 501, 507 (llth Cir. 2000).

The moving party bears the initial burden of demonstrating
the absence of'a genuine issue of material fact. Celotex Corp. v.
Catrett, 477 U.S. 317, 323 (1986). The movant must show the court
that there is an absence of evidence to support the nonmoving
party’s case. ;d; at 325. If the moving party discharges this
burden, the burden shifts to the nonmovant to go, beyond the
pleadings and present affirmative evidence to show that a genuine
issue of fact does exist. Anderson, 477 U.Sf at 257.

The nonmovant may satisfy this burden in two ways. First,
the nonmovant “may show that the record in fact contains supporting
evidence, sufficient to withstand a directed verdict motion, which
was ‘overlooked or ignored’ by the moving party, who has thus
failed to meet the initial burden of showing an absence of

evidence.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th

 

Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan, J.,
dissenting)). Second, the nonmovant “may come forward with
additional evidence sufficient to withstand a directed verdict
motion at trial based on the alleged evidentiary deficiency.” ld;

at 1117. Where the nonmovant attempts to carry this burden instead

23

 

0 72A
’.ev. 8/82)

 

with nothing more “than a repetition of his conclusional
allegations, summary judgment for the [movant is] not only proper
but required.“ Morris v. Ross, 663 F.2d 1032, 1033-34 (llth Cir.

1981) (citing Fed. R. Civ. P. 56(e)).

BACKGROUND
I. ADA Discrimination Claim.

The ADA provides: “No covered entity shall discriminate
against a qualified individual on the basis of disability in regard
to job application procedures, the hiring, advancement, or
discharge of employees, employee compensation, job training, and
other terms, conditions, and privileges of employment,” 42 U.S.C.
§ 12112(a). To establish a prima facie case of discrimination
under the ADA, an employee must prove three elements: “that, at
the time of the adverse employment action, [he] had a disability,
[he] was a qualified individual, and [he] was subjected to unlawful

discrimination because of [his] disability.” United States Equal

 

Employment Opportunity Comm’n v. St. Joseph’s Hosp., Inc., 842

F.3d 1333, 1343 (llth Cir. 2016). Here, neither party can prove

_as a matter of law that Plaintiff was or was not a “qualifiedv

individual” within the meaning of the Act. Accordingly, summary

judgment on this claim is due to be DENIED for both parties.

24

 

0 72A
lev. 8/82)

 

§; Was Plaintiff a anlified Individual?

Under the ADA, a “qualified individual” is one who “with or
without reasonable accommodation, can perform the essential
functions of the employment position that such individual holds.”'
42 U.S.C; § 12111(8). “Accordingly, an ADA plaintiff must show
either that he can perform the essential functions of his job
without accommodation, or, failing that, . . . that he can perform
the essential functions of his job with a reasonable

accommodation.” Holly v. Clairson Indus., L.L.C., 492 F.3d 1247,

 

1256 (llth Cir. 2007) (citation omitted). #If the individual is
unable to perform an essential function of his job, even with an
accommodation, he is, by definition, not a ‘qualified individual’
and, therefore, not covered under the ADA. In other words, the ADA
does not require the employer to eliminate an essential function
of the plaintiff's job.” ld; (citation omitted). The essential
functions “are the fundamental job duties of a position that an
individual with a disability is actually required to perform.”
ld;; see also 29 C.F.R. § 1630.2(n)(2)(i) (stating that a “function
may be essential because the reason the position exists is to
perform that function”).

During Plaintiff's tenure, a 4-H Program Associate in the
Camden County Cooperative Extension Office was required to

communicate with coworkers. Generally, the role of a Program

Associate was to plan, develop, rand conduct county sponsored

25

 

AO 72A
( Rev. 8/82)

 

programs and to carry out tasks “necessary to assist the county
extension agent in the day-to-day conduct programs.” Dkt. No. 33-
2 at 97. Included within this role were the essential duties of
“developing, preparing, and organizing 4-H material for club
meetings,” preparing joint reports with coworkers, participating
in staff meetings, and sharing ideas with “co-workers, leaders,
district staff, and specialists.” Dkt. No. 33-3 at 61, 68. AAll
of these essential duties, or “functions,” required Plaintiff to
communicate both orally and in writing with his coworkers in the
Camden County 4-H Extension Office. Whether Plaintiff could
perform this essential function of intra-office communication with
or without reasonable accommodations is a disputed genuine issue
of material fact.
la Plaintiff is not Entitled to Summary Judgment

Plaintiff argues that because he worked for the County from
June 2013 to January 2015, a period of about twenty months, that
simple logic dictates he could perform the essential functions of
his job or else he would not have held it for so long. In addition,
Plaintiff points to the two performance evaluations and numerous
write-ups that Plaintiff received during his tenure. These
evaluations and write-ups, Plaintiff argues, only show that he
performed poorly regarding intra-office communication, not that he
was unable to communicate. Thus, Plaintiff concludes that the

evidence showing that he was able to communicate with coworkers,

26

 

0 72A
lev. 8/82)

 

albeit poorly, along with the circumstantial evidence of the length
of Plaintiff's employment prove that he was a qualified individual
as a matter of law. While there is force to this argument, there
is also substantial evidence in the record supporting the
contention that, with or without reasonable accommodations,
Plaintiff was unable to communicate with his office coworkers to
the degree necessary to perform the essential duties of his job.
To begin, Plaintiff has not shown as a matter of law that he
could perform the essential function at issue without
accommodation, Throughout the entirety of his employment with the
County, Plaintiff was permitted to wear earplugs whenever he
pleased. The earplugs were integral in accommodating Plaintiff's
sensory overload issue because they significantly dampened sounds.
For instance, when Plaintiff decided to go to a loud location,
such as a store, he would prefer earplugs over noise-cancelling
headphones because earplugs “dampen[ed] out a bit more sound.”
Dkt. No. 33-2 at 42. ln addition, Plaintiff testified that
speaking with someone without his earplugs or headphones
“create[d] a lot of issues for [him]” and “can cause [his] stress
level to rise and become overwhelmed.” Dkt. No. 33-2 at 152-53.
Plaintiff also had extreme difficulty concentrating without his
earplugs because of this sensitivity to sounds. His sensitivity
would make even small sounds almost painful and would cause

background noises to become overwhelming. Because7 Plaintiff

27

 

72A
v. 8/82)

 

always wore earplugs in the office and because Plaintiff has not
presented evidence that he could communicate with his coworkers in
the office without earplugs, Plaintiff has not shown that as a
matter of law'he could perform the essential function of intra-
office communication without an accommodation,

Next, whether or not Plaintiff could perform the essential
function of intra-office communication with accommodations is a
genuine issue of material fact.‘ Evidence regarding this issue
falls into two categories: (1) Plaintiff's inability to verballyv
communicate; and (2) Plaintiff's unstable emotions. Together,
these two categories of evidence are sufficient to present a
genuine issue of` material fact as to whether Plaintiff could
perform the essential function of intra-office communication.

Turning to the first category, evidence of Plaintiff's
difficulty of verbally communicating with his coworkers was
evident from Plaintiff's first performance evaluation, which
evaluated the first five months of his tenure. The evaluation
contained three relevant comments: that Plaintiff struggled with
communications in office meetings; that he needed pto improve
participation in office meetings; and that he should do a better
job with communication. In addition, the only major goal for his
improvement as an employee that next year was that he “communicate
better with staff/’ Dkt. No. 35-17 at 5. Notably, Plaintiff

disagreed with the evaluation. He believed that he did not need

28

 

72A
1v. 8/82)

 

to communicate better with the staff and thus that this should not
have been a major goal for him. Accordingly, Plaintiff testified
that he hcontinued to communicate the same way I always had, which
was whenever I needed to.” Dkt. No. 33-2 at 143.

Nevertheless, Plaintiff agreed in his deposition that his
ability to “socially interact” was “[n]ot well,” Dkt. No. 33-2 at
150. In his words, his “mind works very differently than most

people,” such that he does not “connect with them the same way.”

Id. Because he has “a very literal mind” that causes him “not to

communicate in the same way, people tend to make assumptions and
it creates a lot of difficulty in accomplishing things.” ld; at
150-51. Plaintiff further testified that “every conversation 1
have it’s limited. It's a lack of understanding, [and] results in
a lot of complications.” ld; at 158.

Dr. Fairall, a psychologist with LightHorse and who first
diagnosed Plaintiff with ASD, recognized that ASD substantially
limited Plaintiff in his social interaction, communication,
concentration, hearing, and working. She noted that Plaintiff's
communication difficulties arose in part because he understood
words literally such that it was difficult for him to understand
idioms, jokes, and sarcasm. Similarly, Plaintiff struggled to
talk to others because he would “not know[ ] how to say things in
a way that would convey the meaning he intended.” Dkt. No. 35-8

I 14.

29

 

72A
v. 8/82)

 

Like his first performance evaluation, Plaintiff's second

'evaluation noted several deficiencies in intra-office

communication. This evaluation_ covered his performance from
November 2013 to October 2014. Bishop commented in the evaluation
that Plaintiff needed to remember to ask questions when planning
and coordinating with staff members for programs, that he struggled
working with adults and sharing at staff meetings, and that he was
working on his focus in the office setting.

Finally, at times Plaintiff literally lost the ability to
speak. Sometimes, he would, in his words, “shut down because there
[was] too much happening." Dkt. No. 33-2 at 13. When this
occurred, Plaintiff would not respond and “just kind of sit there
with [his] head downl” ld; These instances occurred due to a
combination of both emotions and too much input from his
surroundings. While instances of Plaintiff shutting down were
rare, instances did occur at least twice during Plaintiff's tenure
with the County. Furthermore, the only times Plaintiff “shut down”
were when Bishop met with him for disciplinary purposes. Some of
these sessions, Plaintiff felt like he was “being picked on and
bullied,” which could “become[ ] too much to handle emotionally”
and cause him to “shut down.” ld; at 57.

The record also contains substantial evidence of Plaintiff's
severely unstable emotions. Beginning, at the latest, in May 2014,

Plaintiff's coworkers had major concerns with Plaintiff's

30

 

72A
!. 8182)

 

emotional instability. Jessica Warren, who worked at the 4-H
office with Plaintiff, told Bishop that Plaintiff was
“antisocial,” “unstable,” and had “trouble with confrontation” and

“an unpredictable temper.” Dkt. No. 31-1 at 74. Warren believed

`Plaintiff's instability was severe enough that he might have been

dangerous, making her fear for her safety, Bishop noted around
that time, May 2014, that her own major issue with Plaintiff was
that he “seemled] to be defiant” with her, which was “getting to
be too much.” ld;

On November 25, 2014, Kathy Strickland, a secretary who worked
in the office, wrote a memo for Bishop. Bishop requested that
Strickland, Warren, and Sarah Newby, who also worked in the office,
write down their concerns after the three continually expressed
concerns about Plaintiff to Bishop. Strickland noted that little
things seemed to upset Plaintiff and that Plaintiff had “issues
with most all the coworkers” and “seem[ed] to try to find things
to retaliate (blaming others about things, calling out sick, not
having much to say) when he gets corrected.” lg; at 43. Strickland
stated that Plaintiff had anger management issues, that he got.
highly agitated, which made her very uncomfortable when that
occurred, She feared that Plaintiff may get overly upset and
retaliate against the office, putting his coworkers in danger.
Newby’s memo to Bishop stated that “he doesn't seem to handle

criticism very well . . . respond[ing] to critiques on` his

31

 

D 72A
‘.ev. 8/82)

 

professional behavior by blaming others.” ld; Newby noted that
she thought he “lack[ed] the ability to process his emotions in a
socially acceptable manner because he struggles with communicating
and/or is unwilling to share what he’s feeling.” ld; She
“observed him muttering under his breath after Kathy [Strickland]
ha[d] asked simple requests of him.” ld;

ln addition to Plaintiff's coworkers, a Licensed Professional
Counselor with LightHorse, Lynn Roth, recognized that Plaintiff
had severe emotional instability. The counselor stated in
Plaintiff's FMLA form that he was depressed, anxious, avoidant in
social situations, easily angered, easily frustrated, easily
distracted, and highly sensitive to noise levels, that he had
racing thoughts, poor coping skills, difficulty finishing tasks,
limited ability to navigate social interactions, and that he
worried about social interactions. Dr. Fairall, a LightHorse
psychiatrist, also concluded that Plaintiff's ASD substantially
limited his ability to socially interact. Finally, Allison Fender,
a therapist at LightHorse, stated in a letter that she was treating
Plaintiff for “low mood, anxiety and recent conflicts at his place
of employment,” Dkt. No. 35-26 at 38. She also stated that
Plaintiff had a “lack of desire to socialize and interact verbally
in the workplace.” l§;

In the weeks leading up to Plaintiff's termination, Bishop

felt that “we have reached a point of no return. This is becoming

32

 

72A
v. 8/82)

 

impossible. Having a person that is supposed to be my assistant
and work side by side with me for the 4-H program and is refusing
to have verbal conversation with me.” Dkt. No. 31-1 at 47.

Plaintiff's primary argument is that this evidence shows at
most that Plaintiff communicated poorly, not that he was unable to
communicate. This evidence does not dispute that Plaintiff could
communicate. Rather, the evidence shows that a reasonable fact-
finder could conclude that Plaintiff’s poor communication skills
coupled with his unstable and unpredictable emotions rendered him`
unable to perform the essential function of intra-office
communication even with reasonable accommodations.

Plaintiff points 'to eleven reasonable accommodations that
were requested and that would have allegedly enabled Plaintiff to
perform the essential function of his job as a matter of lawi (1)
working from home; (2) noise cancelling headphones; (3) relocation
to the back office; (4) periodic rest breaks; (5) no “surprise”
meetings or coaching sessions; (6) advance notice of meetings and
coaching sessions; (7) allow all communication be written except
when oral communication is necessary; (8) verbal communication
also be provided in writing; (9) an advocate for Plaintiff be
present* at disciplinary/performance review meetings; (10)
socialization/social functions be optional unless necessary for
the job; and (11) explaining the logic and providing examples of

rules.

33

 

l 72A
:v. 8/82)

 

Assuming arguendo that all eleven of these accommodations
were reasonable, Plaintiff still has not met his burden at this
stage. Plaintiff's summary judgment argument fails to account for
the severity of his emotional instability. The jury would be
entitled to weigh such evidence in evaluating Plaintiff's
employment. The record shows that Plaintiff had severe emotional
issues with negative feedback. When Plaintiff perceived he was
being criticized, he could become highly agitated and upset. This
fact was not only evident to his coworkers but also to his
counselor at LightHorse, Lynn Roth, and his therapist at
LightHorse, Allison Fender.

Even Plaintiff testified that he sometimes became so
emotional that he shut down; “Emotions are a big part of what I
suffer with.” Dkt. No. 33-2 at 47. A reasonable jury could
conclude based on this record that these accommodations would not
adequately address Plaintiff's anger' management issues to the
degree necessary for hmn to be able to perform the essential
function of intra-office communication. Indeed, for each of the
eleven accommodations, Plaintiff argues that they would help him
reduce stress. §§e Dkt. No. 35-1 at 13-18; Plaintiff's Brief in
Support of Motion for Summary Judgment. Plaintiff even testified
that these accommodations would allow him “to maintain a job for
a longer period of time by cutting down on all the stresses

involved with it.”` Dkt. No. 33-2 at 220. Ignoring the implication

34

 

\O 72A
Rev. 8/82)

 

of this statement that Plaintiff believed he was unable to maintain
any job, Plaintiff's primary reason for asking for these
accommodations was to relieve stress. To Plaintiff, “stress is a
simple way of describing a whole lot of different emotions and
issues that I have difficulty with.” ld; at 258. Thus, the issue
that Plaintiff has not sufficiently proven at this stage of the
proceeding is whether his stress and emotional instability would
be reduced enough to allow him to communicate with his coworkers
to the degree necessary to perform the essential functions of the
job. For the reasons stated,7 Plaintiff's Motion for Summary

Judgment on this issue is due to be DENIED.

24 Defendant is not Entitled to Summary Judgment

Defendant cannot show as a matter of law that Plaintiff could
not perform the essential function of intra-office communication
with reasonable accommodations, As discussed, Plaintiff's eleven
recommended accommodations all purportedly would have reduced his
stress to one degree or another.. Many of them, such as the work
from home, communications primarily over email, and work in the
back office, would have also reduced his sensory overload issue to
some extent. Defendant’s primary argument is that_ these
accommodations were not reasonable, but on this record Defendant

has not proven this as a matter of law.

35

 

) 72A
ev. 8/82)

 

First, however, Defendant argues that some of the

accommodations that Plaintiff lists in his\ brief were not

'sufficiently requested. The Court finds that they were all

requested either on January 8, 2015, when Plaintiff's email to
Dasha, a human resources employee for the County, had a letter
attached from Allison Fender, a psychotherapist at LightHorse,
that listed thirteen “possible options that may be helpful to all
parties concerned,” dkt. no. 35-26 at 26, or on January 27, 2015,
in another letter from Fender that Plaintiff sent to Katie Howard,
the County’s Director of Human Resources, which recommended that
Plaintiff be allowed to work from home if possible,

Turning to the main issue} a factfinder could reasonably find
that the three primary accommodations that Plaintiff requested
were all reasonable. First, a reasonable factfinder could conclude
that the work from home accommodation was reasonable. Plaintiff

only requested to work from home when possible, Bishop testified

'that sometimes she does paperwork from home. Thus, Plaintiff could

have reasonably worked from home some. Second, the noise-
cancelling headphones may have helped with Plaintiff's stress.
Even though for Plaintiff earplugs dampen more noise than noise-
cancelling headphones, at the very least frmn a psychological
standpoint, Plaintiff having his choice of the two might have
reduced stress. Defendant argues that Plaintiff would not have

been able to hear the phone or the doorbell, making the headphones

36

 

)72A
ev.s/sz)

 

an unreasonable accommodation, Plaintiff disputes this. Whether
he could or not is an issue of fact for a factfinder to decide.
Third, allowing Plaintiff to move to the back office may have been
reasonable. Plaintiff has countered that Defendant’s numerous
reasons for not allowing him to move to the back office were all
easily fixable. Again, this is an issue of fact that a factfinderl
must decide.

The remainder of the accommodations nall present genuine
issues of material fact as to whether they are reasonable, or
whether they “transform” the essential functions of Plaintiff's
position, as Defendant has argued for many of the accommodations.
In other words, Defendant has not met its burden of proving as a
matter of law that any of the accommodations were not reasonable.
As a corollary, Defendant has not shown as a matter of law that
Plaintiff could not perform the essential functions of his job
with some or all of the accommodations that he requested.
Accordingly, Defendant’s motion for summary judgment on this issue

is due to be DENIED.

II. ADA Retaliation Claim

The ADA also provides that “no person shall discriminate
against any individual because such individual has opposed any act
or practice made unlawful by [the ADA] or because such individual

made a charge, testified, assisted, or participated in any manner

37

 

0 72A
lev. 8/82)

 

in an investigation, proceeding, or hearing under [the ADA].” 42
U.S.C. § 12203(a). To establish a prima facie case of retaliation
under the ADA, Plaintiff must establish that he (1) engaged in
statutorily protected activity, (2) suffered an adverse employment.
action, and (3) that a causal connection exists between the two.

Batson v. Salvation Army, 897 F.3d 1320, 1329 (llth Cir. 2018).

 

If Plaintiff establishes these three elements, then “the burden
shifts to the employer to articulate a nondiscriminatory reason
for the adverse action.” Id.

If Defendant does this, then the burden shifts back to

Plaintiff, who must show that Defendant’s proffered reason was

'pretextual. Id. A plaintiff satisfies this burden “by presenting

evidence sufficient to permit a reasonable factfinder to conclude
that the reasons given by the employer were not the real reasons
for the adverse employment decision.” lg; (internal quotation
marks and citation omitted). Plaintiff must show “that the reason
was false and that discrimination was the real reason.” 'Wood v.

Calhoun Cty. Fla., 626 F. App’x 954, 956 (llth Cir. 2015) (citing

 

St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993)).
Plaintiff 4 may. do this by showing “such weaknesses,
implausibilities, inconsistencies, incoherencies, or
contradictions in the employer's proffered legitimate reasons that

a reasonable factfinder could find them unworthy of credence.”

38

 

AO 72A
(Rev. 8/82)

 

Holton v. First Coast Serv. Options, Inc., 703 F. App’x 917, 923
(llth Cir. 2017).

Plaintiff can establish a prima facie case of retaliation.
First, Plaintiff engaged in statutorily protected activity when he
requested reasonable accommodations from the County. For this
element of a prima facie case, “it is sufficient that an employee
have a good faith, objectively reasonable belief that his activity

is protected by the statute.” Standard v. A.B.E.L. Servs., Inc.,

 

161 F.3d 1318, 1328 (llth Cir. 1998). Here, Plaintiff had a good
faith and objectively reasonable belief that his activity was
protected by the statute. On December 17, 2014, Plaintiff told
Dasha that he had been preliminarily diagnosed with Asperger’s.
In January 2015; this preliminary diagnosis was confirmed by both
Dr. Fairall and Dr. Burke. Thus, Plaintiff's belief that he was
disabled and thus qualified for reasonable accommodations was
objectively reasonable. Furthermore, he engaged in statutorily
protected activity when he emailed Katie Howard on January 28,
2015, and requested “to begin again the interactive process of
discussing accommodation.” Dkt. No. 35-26 at 39. This email
occurred after his official diagnoses by Dr. Fairall and Dr. Burke.
Second, Plaintiff unquestionably suffered an adverse employment
action when he was fired on January 29, 2015. Finally, a causal
connection existed between the two. Defendant’s proffered reason

for firing Plaintiff was because he could not perform the essential

39

 

AO 72A
(Rev. 8/82)

 

functions of his job with or without reasonable accommodations.
Thus, Defendant’s stated reason for firing Plaintiff was a direct
response to Plaintiff's requests for accommodations that would
have allegedly enabled him to perform the essential functions of

his job. Accordingly, Plaintiff has established a prima facie

'case of retaliation under the ADA.

Next, Defendant has articulated a nondiscriminatory reason
for Plaintiff's termination sufficient to shift the burden back to
Plaintiff. In its termination letter, Defendant noted that Dr.
Burke and Allison Fender “detailed the need to ‘work from home’
and have limited interaction with others.” Dkt. No. 35-26 at 42.
Defendant went on to state in relevant part that “per [Plaintiff's]
job description and essential functions, constant interaction with
others (staff and students), is a basic job requirement of the 4-
H Program. . . . we have determined that the County is unable to

provide you with the requested reasonable accommodations. Since

7we cannot accommodate you in your current role . . . we will have

to release you from employment.” ;d; Furthermore, Howard, as one
of' the County’s designated organizational representatives who
testified pursuant to Civil Procedure Rule 30(b)(6) on “[e]ach and
every reason for Plaintiff's termination,” dkt. no. 35-24 1 7,
recounted the County’s position that the only reason Plaintiff was
terminated was because “[h]e could not meet the essential functions

of the job.” Dkt, No. 30 at 100. In making this decision, Howard

40

 

AO 72A
(Rev. 8/82)

 

testified that the County reviewed Plaintiff's requested
“accommodations in regards to limited interactions and work from
home l . . as well as the job description to clarify the essential
functions of the job.” ld; at 101. Considering the termination
email and Howard’s testimony, Defendant has articulated a
nondiscriminatory reason for the adverse action, The burden now
shifts to Plaintiff to present evidence “sufficient to permit a
reasonable factfinder to conclude that the reasons given by the
employer were not the real reasons for the adverse employment
decision.” Batson, 897 F.3d at 1329.

Plaintiff's primary argument that Defendant’s proffered
reason was pretextual fails on its face. Plaintiff argues that
Howard testified that the County’s “sole justification for
terminating Mr. Castleberry is . . . a specific assertion that he
could not perform [the essential duties] from homer” Dkt. No. 35-
1 at 33 (emphases addedy; Defendant*s Motion for Summary Judgment
and Brief in Support; see also id; at 32-33 (emphasis in original)

(“[Howard’s] testimon is that [Plaintiff] was terminated because
Y

 

the County determined he could not perform his job from home, as

 

requested in one of his proposed accommodations.”). Plaintiff

 

argues that this “sole justification” is so important because it
is a “transparent misrepresentation of his accommodation request.”

Id. at 33.

41

 

AO 72A
(Rev. 8/82)

 

Plaintiff, however, misrepresents the termination email and
Howard’s testimony. As previously quoted, the termination email
noted Plaintiff's request “to ‘work from home’ and have limited
interaction with others.” Dkt. No. 35-26 at 42 (emphasis added).
Howard testified that the County considered the “accommodations in
regards to limited interactions and work from home.” Dkt. No. 30
at 101. Defendant clearly recognized Plaintiff's request for
multiple accommodations by the use of the plural “accommodations.”
ln addition, Defendant included the conjunction “and” in between
“limited interactions” and “work from home” denoting that the
County considered more than one accommodation, not just the
accommodation of working from home. In its termination email,
Defendant referenced Dr. Burke’s evaluation and a letter from
Allison Fender from LightHorse, Dr. Burke’s evaluation noted that
Plaintiff requested the accommodations of “work[ing] in a more
isolated setting or from home.” Dkt. No. 35-9 at 2. The Fender
letter stated that Plaintiff “feels he would be more suited to
work from home.” Dkt. No. 35-26 at 38. The Fender letter also
quoted Dr. Fairall's recommendation that “it would be recommended
and beneficial for Mr. Castleberry to be given the opportunity to
work from home.” ld; Given this evidence, it is easy to see why
Defendant specifically noted the work from home accommodation,

Regardless, this argument of Plaintiff's fails.

42

 

AO 72A
(Rev. 8/82)

 

Plaintiff's next argument is that the timing of Plaintiff's
termination in relation to Defendant learning both of his
disability and of his complaint of discrimination demonstrates
that the justification was pretextual. Plaintiff contends that he
was fired less than two days from when Defendant learned about
Plaintiff's disability. Plaintiff also contends that he was fired
within one day of his complaint of discrimination.

“Although a plaintiff can use temporal proximity to show a
defendant's proffered reason for termination was pretextual,
temporal proximity alone does not establish pretext.” Jackson v.
Hennessy Auto, 190 F. App'x 765, 768 (llth Cir. 2006). Here,
Plaintiff has shown sufficient evidence of pretext beyond temporal
proximity.

First, Plaintiff argues that Howard’s failure to contact “the
psychologists to clarify the disability of the accommodation,
despite her testimony that seeking such clarification is the
County’s practice,” dkt. no. 35-1 at 34, is evidence of pretext.
Again, Plaintiff has materially misrepresented Howard’s testimony.
Howard testified that “typically” if an employee requests an
accommodation she would “try to reach out on the phone and set up
a meeting, but if the employee refuses to do that then I have to
go to email." Dkt. No. 30 at 44.7 Howard’s testimony focuses on
clarifying accommodations with the employee and not with his or

her doctors. Howard later testified that the reason for this

43

 

AO 72A
'_Rev. 8/82)

 

practice is because reaching out to an employee’s doctor is illegal
under the Health Insurance Portability and .Accountability' Act
(“HIPAA”) without the employee’s authorization. ln this case,
Howard testified that she had “no signed release for' medical
records.” ld; at 59. Last, Howard did testify that she “made
multiple calls” to Plaintiff regarding his accommodation requests,
and finally reached out to him by email. ln that email, her first
sentence was “[s]ince l cannot get a hold of you via phone, and
you prefer written explanation, I wanted to give you an update on
your requested accommodations.” Dkt. No. 35-26 at 314

Second, Plaintiff argues that Bishop’s “retaliatory animus is
shown in the fact that she laced her invitation to discuss
accommodations with threatening questions: ‘Do you like this jOb?
Do you want this job?'” Dkt. No. 35-1 at 34. These questions
posed by Bishop show an inference of animus. Bishop explained in
her deposition that she included these questions for two reasons:
(l) because of Plaintiff's attitude problems with coworkers in the
office; and (2) because Plaintiff had complained to Bishop’s
supervisors even after meetings with Bishop, Plaintiff, and
Bishop’s supervisors. Regarding the second point, Bishop
elaborated that she “was confused of why he was still having
concerns and issues and . . . not coming to me with those concerns
but rather going to other people.” Dkt. No. 31 at 82. Thus,

Bishop testified that Plaintiff “seemed to just continue to have

44

 

AO 72A
(Rev. 8/82)

 

problems with the job.” ld; at 81. Considering the gravity of
the tension between Plaintiff and his office coworkers at that
time and Bishop’s difficulties working with Plaintiff, two
reasonable inferences can be drawn from these questions: (1) that
Bishop harbored animus toward Plaintiff; or (2) 'that Bishop
genuinely was concerned with whether Plaintiff liked his job and
whether he wanted his job. In considering Defendant’s motion for
summary judgment, the Court must draw all reasonable inferences in
Plaintiff's favor.

Third, Plaintiff argues that pretext “is shown by the fact
that Ms. Howard admits she. never investigated [Plaintiff's]
complaint of ADA retaliation.” Dkt. No. 35-1 at 34 (citing Dkt.
No. 30 at 90-91; Howard 30(b)(6) Depo.). The ADA complaint that
Plaintiff refers to is an email that Plaintiff sent to Howard on
January 28, 2014. Plaintiff complained in that email that Bishop’s
actions of “keeping [Plaintiff] out of the loop” and removing him
from websites were “retaliatory in nature.” 1§; This argument
fails, however, because Howard had no reason to investigate Bishop
for a possible ADA retaliation violation. What Bishop did, remove
Plaintiff from certain websites affiliated with the Camden County
4-H Extension Office, was exactly what Howard requested her to do
on January 20, 2015, i.e., to “make sure that you, [Bishop,] or
the staff are not contacting [Plaintiff] or communicating with him

in any matter.” Dkt. No. 31-1 at 51.

45

 

Ao 72A
(Rev. 3/82)

 

Finally, Plaintiff argues that “any claim that [Plaintiff]
could not perform his job is belied by the extensive evidence
. that he was qualified for his position.” Dkt. No. 35-1 at 34.
The Court has already determined that Plaintiff has presented
sufficient evidence by which a reasonable factfinder could find
that Plaintiff could perform the essential functions of his job
with reasonable accommodations. Rehashing that evidence, it shows
that Plaintiff held his job for more than seventeen months, that
he did verbally communicate effectively with his coworkers on many
occasions, and that his performance evaluations showed only that
he communicated poorly, not that he was unable to communicate.

ln summary, Plaintiff has presented the following evidence
that Defendant’s proffered reason was pretextual: (1) Plaintiff
was fired less than two days after his official diagnoses of ASD;
(2) the two questions Bishop asked Plaintiff in an email; and (3)
the evidence that Plaintiff could perform his job. The issue,
then, is whether all of this evidence is sufficient to permit a
reasonable factfinder to conclude “both that [Defendant’s
proffered] reason was false, and that discrimination was the real

reason.” St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993)

 

(emphasis in original).
To begin, the temporal evidence is strong. Plaintiff was
fired less than two days after Dr. Burke confirmed Dr. Fairall’s

diagnosis that Plaintiff had ASD. The timing of the firing raises

46

 

Ao 72A
(Rev. s/sz)

 

the reasonable inference that Defendant fired Plaintiff because he
had a disability that entitled him to reasonable accommodations
under the ADA. But, Plaintiff must show more. §e§ Jackson v.
Hennessy Auto, 190 F. App'x 765, 768 (llth Cir. 2006) (“Although
a plaintiff can use temporal proximity to show a defendant's
proffered reason for termination was pretextual, temporal
proximity alone does not establish pretext.”).

Turning to the questions by Bishop, this piece of evidence
could support a finding of pretext. First, Bishop was one of five
people involved in the decision to fire Plaintiff. While Bishop
did not make the ultimate decision to fire Plaintiff, she had the
ear of the two people that did, Katie Howard and Doug Duerr, one
of the County’s attorneys. Second, it is reasonable to infer that
Howard and Duerr gave particular weight to Bishop’s opinion on
whether to fire Plaintiff because Bishop was his immediate
supervisor and was required to work closely with Plaintiff. In
the words of Bishop, Plaintiff was “supposed to be my assistant
and work side by side with me for the 4-H program.” Dkt. No. 31-
1 at 47. Because the Court at this stage views reasonable
inferences in Plaintiff's favor, this piece of evidence supports
a finding of pretext.

Finally, the evidence showing that Plaintiff could perform
his job combined with the evidence of temporal proximity and of

Bishop’s animus is sufficient to raise a genuine issue of material

47

 

AonA
(R¢v. 8/82)

 

fact as to whether the County’s proffered reason was pretextual.
As thoroughly explored in the qualified individual section of the
ADA discrimination claim, substantial evidence exists from which
a reasonable factfinder could conclude that Plaintiff could
perform lthe essential functions of his job with reasonable
accommodations. This evidence could erode the foundation of
Defendant’s proffered nondiscriminatory reason. If a factfinder
finds that it is more likely than not that Plaintiff could perform
the essential function of his job with reasonable accommodations,
it could also find that Defendant’s proffered reason lies on a
shaky foundation, pointing to a conclusion that the reason was
pretextual. The factfinder could further find that the timing of
Plaintiff's firing in relation to his official diagnoses of ASD
and Bishop’s animus both point to a conclusion of pretext.
Finally, a reasonable factfinder could conclude that all of this
evidence makes it more likely than not that Defendant’s proffered
nondiscriminatory reason was pretextual. Accordingly, Defendant’s
motion on this issue is due to be DENIED.

Plaintiff's motion on this issue is also due to be denied.
While~ there is some circumstantial. evidence that Defendant’s
proffered reason was pretextual, this evidence does not show that
it was pretextual as a matter of law. First, the timing evidence
is strong evidence of pretext, but, of course, more is needed.

Second, Bishop’s animus does not necessarily taint the Defendant’s

48

 

b 72A
:v. 8/82)

 

decision to fire Plaintiff. As discussed, two other decisionmakers
had ultimate authority and made the ultimate decision to fire
Plaintiff. Even if Bishop provided information tainted by animus
to Howard and Duerr, Plaintiff has not provided any evidence that
Howard and Duerr used this information when making the ultimate
decision" Furthermore, when considering Plaintiff's motion the
Court must draw this inference in favor of Bishop, ite., that the
questions were not evidence of animus. Finally, if a factfinder
finds that Plaintiff could not perform the essential functions of
his job with reasonable accommodations, then it could easily
conclude that Defendant’s identical finding was correct. As a
corollary, the factfinder could reasonably find that Defendant’s
proffered reason was not pretextual. Accordingly, Plaintiff's

motion on this issue is due to be DENIED.

III. EMLA Interference and Retaliation Claims

“Under the FMLA, an eligible employee is entitled to up to
twelve weeks of leave each year to care for the employee’s child,
spouse, or parent who has a serious health condition. §ee 29
U.S.C. § 2612(a)(1). “’To preserve the availability of these
rights, and to enforce them, the FMLA creates two types of claims:
interference claims, in which an employee asserts that his employer
denied or otherwise interfered with his substantive rights under

the Act, see 29 U.S.C. § 2615(a)(1), and retaliation claims, in

49

 

AO 72A
(Rev. 8/82)

 

which an employee asserts that his employer discriminated against
him because he engaged in activity protected by the Act, see 29

U.S.C. § 2615(a)(1) & (2); 29 C.F.R. § 825.220(€).'” WaSCura v.

City Of S. Miami, 257 F.3d 1238, 1247-48 (llth Cir. 2001) (quoting

 

Strickland v. Water Works and Sewer Bd., 239 F.3d 1199, 1206 (llth
Cir. 2001)).

“In order to state an interference claim under the FMLA, an
employee need only demonstrate by a preponderance of the evidence
that he was entitled to a benefit the employer denied.” Jarvela

v. Crete Carrier Corp., 776 F.3d 822, 831 (llth Cir. 2015)

 

 

(citation omitted). For an FMLA interference claim, the employer’s
motives are irrelevant. Martin v. Brevard Cty. Pub. Schs., 543
F.3d 1261, 1266-67 (llth Cir. 2008). Importantly, “an employee

can be dismissed, preventing her from exercising her right to
commence FMLA leave, without thereby violating the FMLA, if the
employee would have been dismissed regardless of any request for
FMLA leave.” Krutzig v. Pulte Home Corp., 602 F.3d 1231, 1236
(llth cir. 2010>.

To establish a prima facie case of retaliation under the FMLA,
an employee must 7show that, “(1) he engaged in statutorily
protected activity, (2) he suffered an adverse employment
decision, and (3) the decision was causally related to the
protected activity.” Jarvela, 776 F.3d at 832 (llth Cir. 2015)

(citation omitted).

50

 

\O 72A
Rev. 8/$2)

Here, the “adverse employment decision” for the retaliation
claim was Plaintiff's termination; also, the interference claim
rests on the denial of Plaintiff's FMLA. benefits due to his
termination, Defendant’s defense against both claims is that
Plaintiff's dismissal would have occurred regardless of Plaintiff
exercising his right to FMLA leave. “At summary judgment, then,
the analyses for an FMLA interference claim based on an employee’s
termination and an FMLA retaliation claim are essentially the same:
we ask whether the evidence, viewed in the light most favorable to
the non-moving party, establishes as a matter of law that the
employer would have terminated the employee regardless of her

request for or use of FMLA leave.”4 Batson v. Salvation Army, 897

 

F.3d 1320, 1331 (llth Cir. 2018).

For the same reasons that Defendant and Plaintiff are not
entitled to judgment as a matter of law on the ADA retaliation
claim, neither party has shown asia matter of law that Defendant
would or would not have terminated Plaintiff regardless of his use
of FMLA leave. §e§ Batson, 897 F.3d at 1331-32 (“Because
[plaintiff] raises evidence from which a reasonable jury could

conclude that [defendant]’s proffered explanations for terminating

 

 

4 Even though the analyses for these two claims “merge at the
summary judgment stage, at trial, it remains the employer’s burden
to establish its affirmative defense by showing that it did not
interfere with its employee’s substantive rights under the FMLA by
terminating the employee.” Batson, 897 F.3d at 1236 n.6.

51

 

\O 72A
Rev. 8/82)

 

[plaintiff] were pretextual, she likewise raises a genuine dispute
of material fact as to whether she would have been terminated
regardless of her request for FMLA leave.”). Accordingly,
Defendant’s motion for summary judgment on these claims are due to
be DENIED; Plaintiff's motion for partial summary judgment on these

claims are due to be DENIED.

CONCLUSIQN
For these reasons, Defendant’s motion for summary judgment,
dkt. no. 33, is DENIED. Plaintiff's motion for partial summary

judgment, dkt. no. 35, is DENIED.
SO ORDERED, this 30th day of September, 2018.

M%_  

HON. LISA GODBEY'WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

52

 

